Exhibit 10.2
ALLIS-CHALMERS ENERGY INC.
EMPLOYEE PERFORMANCE AWARD AGREEMENT
Pursuant to the terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan
Amended and Restated Effective August 5, 2009
1. Grant of Performance Award. Allis-Chalmers Energy Inc., a Delaware
corporation (“Company”), hereby grants to Victor M. Perez (“Participant”)
performance awards in the form of 25,000 shares (the “Performance Award”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”),
subject to meeting the Performance Objectives as described in Section 4 hereof,
and in accordance with the terms and conditions of this document. This
Performance Award Agreement is dated as of August 3, 2007. The Performance Award
in the form of Common Stock is awarded pursuant to and to implement in part the
Allis-Chalmers Energy Inc. 2006 Incentive Plan (as amended and in effect from
time to time, the “Plan”) and is subject to the restrictions, forfeiture
provisions and other terms and conditions of the Plan, which is hereby
incorporated herein and is made a part hereof, and this Performance Award
Agreement. By execution of this Performance Award Agreement, Participant agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan as implemented by the Performance Award Agreement, together with all rules
and determinations from time to time issued by the Committee pursuant to the
Plan. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided. All references to specified paragraphs pertain
to paragraphs of this Performance Award Agreement unless otherwise provided.
2. Settlement of Performance Award. The stock certificate(s) evidencing the
Performance Award shall not be issued or registered on the Company’s books and
records until the Performance Objectives set forth in paragraph 4 below have
been met by the Participant and approved by the Committee and all other
restrictions contained in this Performance Award Agreement have lapsed. Upon
resolution by the Committee that the Participant has achieved the Performance
Objectives, and subject to the other terms and conditions of this Performance
Award Agreement, the Company will promptly issue a stock certificate with
respect to the vested portion of the shares of the Performance Award for which
the Performance Objectives have been met. However, in no event shall such stock
certificate be issued to the Participant later than 90 days after such shares
have vested.
3. Risk of Forfeiture. Participant shall immediately forfeit all rights to any
Performance Award which have not vested and with respect to which the
Performance Objectives have not been met or in the event of termination,
resignation, or removal of Participant from employment with the Company or any
Affiliate under circumstances that do not cause Participant to become fully
vested, under the terms of the Plan.
4. Performance Objectives. Subject to the provisions of this Performance Award
Agreement including, without limitation, the following provisions of this
Paragraph 4, the Performance Award shall vest upon Participant meeting the
Performance Objectives described as follows on the vesting schedule set forth
below:
(a) Following and subject to approval by the Compensation Committee that:
(1) Participant has achieved controllable financial accounting and auditing
expenses of the Company; and

 

 



--------------------------------------------------------------------------------



 



(2) the Company’s Common Stock has increased by at least 5% per year from the
previous vesting date (or from the date of this Agreement for the initial
vesting date) or for any day within the 15 trading day period following each
such vesting date then:
(i) 5,000 shares will vest on August 3, 2008;
(ii) 5,000 shares will vest on August 3, 2009; and
(iii) 15,000 shares will vest on August 3, 2010.
(b) Alternatively, if on August 3, 2011 (or any day within the 30 trading day
period following such date) the Compensation Committee finds that Participant
has met the objectives set forth in (a)(1) above and the Company’s Common Stock
has increased by at least 15% from August 3, 2009 to such date, then 100% of the
Performance Award shall vest on August 3, 2011 (or the first day within the 30
trading day period following such date such objective was met).
The period from the date hereof until Performance Awards have become one hundred
percent (100%) vested and the Committee has determined that such Performance
Objectives have been met shall be referred to as the “Restricted Period.”
5. Transferability. During the Restricted Period, the Participant shall not
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any right, title or interest in the Performance Award prior to vesting in
accordance with this Performance Award Agreement. Upon receipt by the
Participant of stock certificate(s) representing the vested shares pursuant to
Paragraph 2 above, the Participant may hold or dispose of the shares represented
by such certificate(s), subject to compliance with (i) the terms and conditions
of the Plan and this Performance Award Agreement, (ii) applicable federal or
state securities laws or other applicable law, (iii) applicable rules of any
exchange on which the Company’s securities are traded or listed, and (iv) the
Company’s rules or policies as established by the Company in its sole
discretion.
6. No Ownership Rights. Prior to the vesting of the Performance Award, the
Participant shall not have any rights with respect to the shares of Common Stock
represented by the Performance Award hereunder including the right to vote the
shares of Common Stock and the right to receive any dividends.
7. Termination of Employment. If employment of Participant by the Company or any
Affiliate is terminated for any reason, including death, disability or
retirement, all Performance Awards outstanding at the time of such termination
and all rights thereunder shall be forfeited and no further vesting shall occur.
8. Change in Control.
(a) Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan), all restrictions and conditions of the Performance Award shall
automatically be waived without any required action by the Company, Committee or
the Board with the result that the Performance Award shall be fully vested and
the restrictions thereon shall have lapsed.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Participant to transfer and deliver to Company all unvested
shares of the Performance Award hereunder with respect to which the restrictions
have not lapsed in exchange for an amount equal to the “cash value” (defined
below) of such shares of the Performance Award. Such right shall be exercised by
written notice to Participant. The cash value of such shares of the Performance
Award shall equal the “market value” (defined below) per share, multiplied by
the number of unvested shares of the Performance Award hereunder with respect to
which the restrictions have not lapsed. For purposes of the preceding sentence,
“market value” per share shall mean the higher of (i) the average of the Fair
Market Value per share of Common Stock on each of the five trading days
immediately following the date a Change in Control is deemed to have occurred or
(ii) the highest price, if any, offered in connection with the Change in
Control. The amount payable to Participant by Company pursuant to this Section
8(b) shall be paid in cash or by certified check and shall be reduced by any
taxes required to be withheld.
9. Reorganization of Company and Subsidiaries. The existence of the Performance
Awards shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Performance Award or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
10. Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Performance Award Agreement.
11. Certain Restrictions. By executing this Performance Award Agreement,
Participant agrees that if at the time of delivery of certificates representing
the Performance Award is not covered by an effective registration statement
filed under the Securities Act of 1933 (“Act”), the certificates so delivered
may contain such legends as the Company shall require and the Participant will
acquire the shares of the Performance Award for Participant’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Participant will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Performance Award Agreement. Participant agrees that the Company shall not be
obligated to take any affirmative action in order to cause the issuance or
transfer of shares of the Performance Award hereunder to comply with any law,
rule or regulation that applies to the shares of Common Stock subject to this
Performance Award Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



12. Amendment and Termination. The Performance Award Agreement may not be
terminated by the Board or the Committee at any time without the written consent
of Participant. This Performance Award Agreement may be amended in writing by
the Company and Participant, provided the Company may amend this Performance
Award Agreement unilaterally (i) if the amendment does not adversely affect the
Participant’s rights hereunder in any material respect, (ii) if the Company
determines that an amendment is necessary to comply with Rule 16b-3 under the
Exchange Act or other applicable law, or (iii) if the Company determines that an
amendment is necessary to meet the requirements of the Code or to prevent
adverse tax consequences to the Participant. No amendment or termination of the
Plan will adversely affect the rights and privileges of Participant under this
Performance Award Agreement or to the Common Stock granted hereunder without the
written consent of Participant.
13. No Guarantee of Employment. Neither this Performance Award Agreement nor the
Performance Award evidenced hereby shall confer upon Participant any right with
respect to continuance of employment or other service with the Company or any
Affiliate, nor shall it interfere in any way with any right Company or any
Affiliate would otherwise have to terminate such Participant’s employment or
other service at any time.
14. Tax Matters.
(a) Company shall have the right to (i) make deductions from the number of
shares of Common Stock otherwise deliverable upon vesting of the Performance
Award and satisfaction of the conditions precedent under this Performance Award
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.
(b) Under Section 83 of the Code, the difference between the purchase price
paid, if any, for the shares of Performance Award and their fair market value on
the date of vesting when any forfeiture restrictions applicable to such shares
lapse will be reportable as ordinary income at that time. Participant may elect
to be taxed at the effective time of this award when the shares are acquired
rather than when such shares vest and cease to be subject to such forfeiture
restrictions by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the date hereof. If such
an election is made, Participant will have to make a tax payment to the extent
the purchase price, if any, is less than the fair market value of the shares on
the date hereof. No tax payment will have to be made to the extent the purchase
price, if any, is at least equal to the fair market value of the shares on the
date hereof. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you as the shares of Restricted
Stock vest and the forfeiture restrictions lapse.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY SECTION 83(b) ELECTION.
(c) Neither Company nor the Board or Committee makes any commitment or guarantee
that any federal or state tax treatment will apply or be available to any person
eligible for the benefits under this Performance Award Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



15. Community Interest of Spouse. The community interest, if any, of any spouse
of Participant in any Performance Award shall be subject to all of the terms,
conditions and restrictions of this Performance Award Agreement and the Plan.
16. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, Participant agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.
17. Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement, and this Performance Award
Agreement shall be construed and enforced as of the illegal, invalid, or
unenforceable provision had never been included herein.
18. Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.

                      COMPANY:
 
                    ALLIS-CHALMERS ENERGY INC.
 
               
 
  By:   /s/ Theodore F. Pound                            Printed Name: Theodore
F. Pound            
 
   
 
      Title:   General Counsel and Secretary                       
 
                    PARTICIPANT:
 
               
 
  By:   /s/ Victor M. Perez                            Signature    

 

- 5 -